t c memo united_states tax_court minor l mcneil petitioner v commissioner of internal revenue respondent minor lee mcneil petitioner v commissioner of internal revenue respondent docket nos 12004-10l filed date minor lee mcneil pro_se g chad barton for respondent memorandum findings_of_fact and opinion laro judge by notices of deficiency dated date respondent determined deficiencies and additions to tax in petitioner’s and federal income taxes as follows 1these cases were consolidated for purposes of trial briefing and opinion year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure respondent also determined that petitioner was liable for penalties under sec_6702 a for filing frivolous and federal_income_tax returns penalties which petitioner has yet to pay by notice_of_determination dated date respondent’s office of appeals appeals sustained a proposed levy upon petitioner’s property to collect the unpaid frivolous_return penalties petitioner filed with the court two separate petitions one in response to the notices of deficiency and the second in response to the notice_of_determination after concessions we decide whether petitioner had unreported wages of dollar_figure in and dollar_figure in petitioner is liable for an addition_to_tax under sec_6651 for and petitioner is liable for an addition_to_tax under sec_6651 for and 2section references are to the applicable version of the internal_revenue_code code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded 3respondent concedes that petitioner is not liable for an addition_to_tax under sec_6654 for as set forth in the notice_of_deficiency at docket no respondent also determined that petitioner received dollar_figure in dividends in dollar_figure from an individual_retirement_account in dollar_figure in interest in and dollar_figure in qualified dividends in these issues were not raised on brief or at trial and are deemed conceded under rule b petitioner is liable for an addition_to_tax under sec_6654 for respondent properly assessed sec_6702 frivolous_return penalties against petitioner for and and appeals abused its discretion in determining to proceed with collection by levy of the frivolous_return penalties findings_of_fact the parties did not file a written stipulation of facts at the time the petitions were filed petitioner lived in arkansas during petitioner was paid wages of dollar_figure for services he performed as a nurse with carolinas healthcare system chs continuing his work as a nurse during petitioner was paid wages of dollar_figure by chs and dollar_figure by the university of arkansas for medical sciences uams petitioner received forms w-2 wage and tax statement from chs and uams for the wages he received in and he does not dispute having received these payments on date respondent received from petitioner a purported income_tax return for that purported return was completed on a form 1040ez income_tax return for single and joint filers with no dependents and reported zero income withholding of dollar_figure and a dollar_figure refund due to petitioner on date respondent received from petitioner a purported income_tax return for that purported return was completed on a form 1040ez and reported zero income withholding of dollar_figure and a dollar_figure refund due to petitioner attached to the purported and returns were forms substitute for form_w-2 wage and tax statement which petitioner had prepared both forms stated that petitioner had received no wages in and and that he made such a determination by reviewing the forms w-2 which he had received from chs and uams on date respondent mailed to petitioner separate letters which stated that respondent had determined that petitioner’s purported and tax returns were frivolous submissions respondent warned that a dollar_figure penalty for each year would be assessed against petitioner under sec_6702 if petitioner did not file corrected returns with respondent within days petitioner did not file a corrected return for or and respondent assessed a dollar_figure penalty against petitioner for each year having not received corrected returns from petitioner for and respondent prepared a substitute for return on petitioner’s behalf for each of those years see sec_6020 petitioner has yet to pay the taxes reported as due on those substitutes for returns on date respondent issued to petitioner separate notices of deficiency for and attached to the notices of deficiency were forms income_tax examination changes on which respondent calculated petitioner’s and federal taxable_income using a filing_status of married_filing_separately following assessment of petitioner’s frivolous_return penalties for and respondent demanded payment from petitioner to satisfy those liabilities by a separate letter for each year on date respondent subsequently issued to petitioner a notice_of_intent_to_levy and notice of your right to a hearing with regard to those frivolous_return penalties petitioner requested a collection_due_process cdp hearing with appeals by filing form request for a collection_due_process or equivalent_hearing in date on that form petitioner stated that he disagreed with the proposed levy because he had no income he did not propose a collection alternative to the proposed levy on date a settlement officer in appeals held a telephone hearing with petitioner the settlement officer confirmed with petitioner that the sole issue to be resolved in the cdp hearing was whether petitioner had earned_income in and the settlement officer noted that petitioner’s purported and returns contained all zeros with the exception of the section on which withholding was reported the settlement officer also determined that the purported and returns were frivolous petitioner continued to raise frivolous arguments despite a warning from the settlement officer not to do so and the settlement officer ended the cdp hearing on date respondent issued to petitioner a notice_of_determination sustaining respondent’s proposed levy to collect from petitioner the penalties under sec_6702 petitioner petitioned the court separately in response to the notices of deficiency and notice_of_determination a trial was held on date during which petitioner was the only witness to testify i petitioner’s arguments opinion petitioner advanced a number of frivolous claims in his petition at trial and on brief similar arguments have been considered and rejected by this court and the u s court_of_appeals for the eighth circuit the court to which an appeal in this case would normally lie see eg 999_f2d_1255 8th cir 687_f2d_264 8th cir affg per curiam tcmemo_1981_506 see also avery v commissioner tcmemo_2007_60 affd 399_fedappx_195 9th cir first petitioner argues that he is exempt from federal_income_tax under sec_7806 he reads sec_7806 to mean that tax law sec_4sec b provides that no inference implication or presumption of legislative construction shall be drawn or made by reason of the location or grouping of any particular section or provision or portion of the code have no legal effect we find this to be a patently incorrect interpretation of sec_7806 which garners no legal or logical support we hold without further comment that sec_7806 does not exempt petitioner from federal_income_tax second petitioner argues the notices of deficiency which respondent issued to him are invalid because subtitle a of the code which prescribes rules regarding the imposition of income taxes ended in petitioner reads sec_7851 to mean that subtitle a of the code ended on the date it was enacted in so doing petitioner misinterprets the law sec_7851 provides that any provision of subtitle a which is stated in terms of a specific date occurring after date shall apply to taxable years ending after such date see holliday v commissioner tcmemo_2005_240 thus we disagree with petitioner that the individual income_tax was repealed in third petitioner argues that he did not receive wages as defined by applicable law courts have considered and repeatedly rejected similar arguments as frivolous see eg united_states v gerads supra pincite funk v commissioner supra pincite robert v commissioner tcmemo_2010_40 as discussed more fully below we find that wages petitioner earned in sec_7851 provides that subtit a of the code applies only to taxable years beginning after date and ending after date and are compensation_for services contemplated by sec_61 and taxable to him as income fourth petitioner argues that documents which we declined to admit into evidence were required to be admitted under the apostille treaty we understand petitioner to refer to the hague convention abolishing the requirement of legalisation for foreign public documents art date u s t colloquially referred to as the apostille treaty treaty article of the treaty applies to public documents that were executed in the territory of one contracting state and which must be produced in the territory of another contracting state each signatory country to a treaty is referred to as a contracting state see eg 44_fedclaims_120 contrary to petitioner’s assertion the united_states is a contracting state to the treaty but arkansas is not arkansas is a part of the united_states and has been since june when it became the 25th state to join the union other than a brief secession during the civil war arkansas is and has remained a part of the united_states see little rock ark arkansas ordinance of secession may petitioner’s documents are outside the scope of the treaty 6among the documents petitioner attempted to have admitted were his pretrial memorandum a press release dated date a sworn statement by him dated date and notices of intervention filed by an individual in the u s court_of_appeals for the tenth circuit unrelated to these cases the balance of petitioner’s arguments are unintelligible shopworn tax-protester rhetoric which we have considered and now reject as baseless we need not address these assertions with somber reasoning and copious citation of precedent because to do so might suggest that they have some colorable merit 737_f2d_1417 5th cir 114_tc_136 ii unreported wage income the commissioner’s determinations in a notice_of_deficiency are generally presumed correct 290_us_111 jones v commissioner tcmemo_1994_230 affd without published opinion 68_f3d_430 4th cir where as here the commissioner determines that a taxpayer has received unreported income sec_6201 requires the commissioner to supplement the information_return with additional reasonable and probative information in certain circumstances sec_6201 applies if the taxpayer asserts a reasonable dispute with regard to income reported on an information_return and has fully cooperated with the commissioner petitioner has not alleged that sec_6201 applies to this case nor do we find that he has fully cooperated with respondent accordingly petitioner bears the burden_of_proof 7petitioner does not assert nor would we conclude that the burden_of_proof as to factual matters should shift to respondent under sec_7491 sec_61 defines gross_income as all income from whatever source derived including but not limited to compensation_for services including fees commissions fringe_benefits and similar items sec_61 respondent relied on third-party information returns to determine that petitioner received wages of dollar_figure and dollar_figure in and respectively respondent introduced at trial forms w-2 provided by chs and uams and used by respondent to prepare the substitutes for returns petitioner has not produced any credible_evidence to dispute his receipt of wages in or we therefore sustain respondent’s determination that in and petitioner received wages of dollar_figure and dollar_figure respectively iii sec_6651 addition_to_tax sec_6011 generally requires any person liable for tax to make a return when required and to set forth fully and clearly the information required to be included on the return see sec_301_6011-1 proced admin regs among other requirements a valid_return must contain sufficient information to enable the commissioner to calculate the taxpayer’s tax_liability see 82_tc_766 affd 793_f2d_139 6th cir it is well settled that a return comprising mostly zeros does not provide or evince an honest and reasonable intent to provide the commissioner with adequate information to calculate a taxpayer’s tax_liability see holmes v commissioner tcmemo_2011_31 see also 727_f2d_681 8th cir we thus treat the filing of an invalid return as the equivalent of not filing a return for purposes of sec_6651 see 120_tc_163 oman v commissioner tcmemo_2010_276 sec_6651 imposes an addition_to_tax for failure_to_file a return by its due_date unless the taxpayer demonstrates that the failure_to_file was due to reasonable_cause and not due to willful neglect reasonable_cause may exist if a taxpayer exercised ordinary business care and prudence and was nonetheless unable to file the return within the time prescribed by law sec_301_6651-1 proced admin regs willful neglect connotes a taxpayer’s conscious intentional failure or reckless indifference to timely file a return 469_us_241 the addition_to_tax equal sec_5 percent for each month that the return is late but may not exceed percent in total sec_6651 respondent bears the burden of production with respect to the addition_to_tax under sec_6651 see sec_7491 116_tc_438 to meet this burden respondent must produce sufficient evidence that it is appropriate to impose this addition_to_tax once respondent has met his burden the burden_of_proof as to reasonable_cause or other mitigating factors shifts to petitioner see higbee v commissioner supra pincite respondent introduced evidence at trial that petitioner submitted purported returns for and comprising mostly zeros the forms which petitioner attached to those purported returns similarly lacked sufficient information which would allow respondent to compute petitioner’s tax_liabilities we find that petitioner’s purported returns were not valid for purposes of sec_6651 because they did not include the necessary information to calculate petitioner’s federal_income_tax liabilities respondent has therefore met his burden of production as to the sec_6651 addition_to_tax petitioner has not offered any credible reason for his failure_to_file valid returns for and and he has not produced any evidence to establish the existence of reasonable_cause that would otherwise excuse his failure_to_file valid returns for those years to the con6 trary petitioner’s tax-protester rhetoric leads us to conclude that his failure_to_file valid and returns was conscious intentional and recklessly indifferent we therefore hold petitioner liable for additions to tax under sec_6651 for and iv sec_6651 addition_to_tax sec_6651 generally imposes an addition_to_tax for a failure to pay timely the amount of tax shown on a federal_income_tax return because petitioner did not file a valid federal_income_tax return for or respondent prepared substitutes for returns for those years a return prepared by the commissioner in compliance with sec_6020 is treated as a return filed by the taxpayer for purposes of sec_6651 see sec_6651 127_tc_200 affd 521_f3d_1289 10th cir see also smith v commissioner tcmemo_2000_290 at trial respondent introduced copies of the substitutes for returns which were prepared on petitioner’s behalf and certified that those substitutes for returns were valid under sec_6020 respondent also included copies of the forms on which petitioner’s income_tax liabilities were calculated and account transcripts which proved that petitioner had made no payments against his or tax_liability other than amounts withheld by chs and uams accordingly we find that respondent produced sufficient evidence that petitioner is liable for an addition_to_tax under sec_6651 petitioner does not allege that his failure to pay was due to reasonable_cause and not willful neglect see sec_6651 nor did he establish that he exercised ordinary business care or that he would have suffered undue_hardship if made to pay his tax_liability see sec_301_6651-1 proced admin regs moreover we find that petitioner acted with reckless indifference by declining to pay his and taxes even though he earned more than dollar_figure during those years therefore we hold that petitioner is liable for an addition_to_tax under sec_6651 for and v sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax on an individual taxpayer who underpays a required_installment of estimated_tax that addition_to_tax is determined by reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 for a taxpayer to avoid an addition_to_tax under sec_6654 each required_installment of estimated_tax must equal percent of the required_annual_payment sec_6654 where no return is filed in the preceding year the required_annual_payment is equal to percent of the tax shown on the taxpayer’s return for the current_year or if no return is filed percent of the tax due for such year sec_6654 respondent must prove that imposition of the sec_6654 addition_to_tax is appropriate see sec_7491 respondent introduced evidence at trial which proved that petitioner was required to file a federal_income_tax return for that he did not file a valid return and that he did not make any estimated_tax payments for included among that evidence was a form_4549 and an explanation of the estimated_tax penalty petitioner does not assert and we do not find that any of the statutory exceptions in sec_6654 applies to eliminate petitioner’s liability for an addition_to_tax under sec_6654 accordingly we hold that petitioner is liable for an addition_to_tax under sec_6654 for vi sec_6702 penalties respondent determined that petitioner was liable for penalties under sec_6702 for filing frivolous federal_income_tax returns for and an appeals settlement officer later upheld respondent’s proposed levy to collect that liability we review the determination de novo where a taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the underlying liability see 117_tc_183 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion see 114_tc_604 because petitioner did not receive a notice_of_deficiency with regard to the sec_6702 penalties or otherwise have an opportunity to dispute that liability we review petitioner’s liability for those penalties de novo see 130_tc_44 blaga v commissioner tcmemo_2010_170 sec_6702 authorizes the commissioner to impose a dollar_figure penalty against a taxpayer where i the taxpayer files a purported income_tax return ii the purported return lacks the information needed for the commissioner to judge the substantial correctness of the self-assessment and iii the taxpayer’s position is frivolous or demonstrates a desire to delay or impede the administration of federal_income_tax laws see sec_6702 and the commissioner pursuant to his authority under sec_6702 has identified the following positions as frivolous compliance with the internal revenue laws is voluntary or optional and not required_by_law and wages and other compensation received for the performance of personal services are not taxable_income see notice_2007_30 2007_14_irb_883 see also thornberry v commissioner t c __ __ slip op pincite respondent bears the burden of proving petitioner’s liability for a penalty imposed under sec_6702 see sec_6703 at trial respondent introduced evidence which showed that petitioner’s submissions purport to be returns do not contain information on which the substantial correctness of the self- assessments may be determined and contain information that on its face indicates that the self-assessments are substantially incorrect see sec_6702 petitioner’s purported returns were based on positions which the secretary has previously identified as frivolous under sec_6702 respondent also warned petitioner in letters that his returns were frivolous but petitioner ignored those warnings and declined to file corrected returns instead petitioner continued to advance frivolous tax- protester rhetoric therefore we sustain respondent’s findings set forth in the notice_of_determination that petitioner is liable for frivolous_return penalties under sec_6702 we now decide whether respondent abused his discretion in determining to proceed with collection by levy of the frivolous_return penalties petitioner bears the burden of proving that appeals’ determination to sustain the proposed levy was arbitrary capricious or without sound basis in fact or law see rule a blaga v commissioner supra petitioner did not meet his burden_of_proof because he merely recited the frivolous arguments which he asserted at the cdp hearing we find that appeals’ settlement officer fully complied with his obligations to petitioner under sec_6330 he verified that all of the requirements of any applicable law or administrative procedure were met and that the proposed levy action appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns that the levy be no more intrusive than necessary we therefore conclude that respondent did not abuse his discretion in determining to collect frivolous_return penalties for and by levy upon petitioner’s property we have considered all arguments made by petitioner in reaching our decision and to the extent not discussed we conclude they are irrelevant moot or without merit to reflect the foregoing appropriate decisions will be entered
